     Case: 1:18-mj-03286-TMP Doc #: 1-1 Filed: 10/11/18 1 of 6. PageID #: 2



                                     AFFIDAVIT

Your Affiant, Joseph J. Zevchek, being duly sworn, deposes

and states:

1.      Your Affiant, Joseph J. Zevchek is an officer or

        employee of the United States Department of Justice

        (DOJ), Drug Enforcement Administration (DEA) within

        the meaning of Section 878(a) of Title 21, United

        States Code, that is an officer who is empowered by

        law to conduct investigations, make arrests, and seize

        property for violations of Title 18, United States

        Code and Title 21, United States Code.


2.      Your Affiant is a Special Agent for the United States

        Department of Justice, Drug Enforcement Administration

        (DEA), and has been so employed since October 2015.

        During your Affiant’s employment with the DEA, your

        Affiant has been assigned to the Cleveland District

        Office (CDO) in Cleveland, Ohio since August 2018, and

        prior to that the Cincinnati, Ohio Resident Office.


                         TRAINING AND EXPERIENCE

3.      Your Affiant has been involved in the investigation of

        various individuals and organizations involved in the

        manufacturing, distribution, and use of controlled

        substances. Your Affiant has conducted surveillance


                                       1
     Case: 1:18-mj-03286-TMP Doc #: 1-1 Filed: 10/11/18 2 of 6. PageID #: 3



        operations and has become familiar with the methods

        used by individuals engaged in the manufacturing,

        trafficking, and use of controlled substances.              Your

        Affiant received specialized training at the DEA

        training facility located at the FBI Academy in

        Quantico, Virginia in regards to the identification of

        narcotic substances and the operation of drug

        trafficking organizations.         Your Affiant is currently

        assigned to the DEA Cleveland District Office Heroin

        Enforcement Group.       Affiant has conducted and/or

        participated in numerous drug investigations and

        operations which resulted in the arrest(s) and

        conviction(s) of numerous drug traffickers in both

        state and federal prosecutions and the seizure of

        significant quantities of drugs and drug related

        proceeds.


                               PROBABLE CAUSE

4.      In September 2018, members of DEA Cleveland and the

        Cuyahoga County Sheriff’s Department (CCSD)

        (hereinafter “investigators”) initiated an

        investigation into the heroin trafficking activities

        of Deonte AYERS.


5.      On or about September 20, 2018, agents conducted a


                                       2
     Case: 1:18-mj-03286-TMP Doc #: 1-1 Filed: 10/11/18 3 of 6. PageID #: 4



        controlled purchase of approximately 110.34 grams of a

        mixture of heroin and fentanyl from AYERS. During this

        purchase, agents observed AYERS depart his residence

        at 10803 Manor Avenue in Cleveland, Ohio, and conduct

        the transaction at 9813 Manor Avenue in Cleveland.


6.      On September 27, 2018, agents observed AYERS depart

        10803 Manor Avenue, travel to 9813 Manor Avenue, go

        toward the back of 9813, and reemerge a short time

        later. AYERS approached a gold Ford truck parked in

        front of 9813 and conduct a hand to hand transaction

        with the driver of the Ford.


7.      On October 3, 2018, investigators conducted a

        controlled purchase of approximately 46.18 grams of a

        mixture of heroin and fentanyl from AYERS. On this

        occasion, AYERS was again observed departing from

        10803 Manor Avenue.


8.      On October 9, 2018, Affiant obtained Federal search

        warrants for 10803 Manor Avenue, 10801 Manor Avenue

        (the lower level of 10803), and the curtilage of 9813

        Manor Avenue. All warrants were executed the following

        day. AYERS was arrested at 10803 Manor Avenue without

        incident. During the search of the curtilage of 9813



                                       3
Case: 1:18-mj-03286-TMP Doc #: 1-1 Filed: 10/11/18 4 of 6. PageID #: 5



   Manor, agents obtained consent to search both the

   first and second floor units by their respective

   occupants. Investigators observed that the building

   also had a third floor accessible by a common

   stairway, but not connected to the other two units.

   During a security sweep, suspected drug residue was

   observed on the floor and table in the third floor. A

   Cuyahoga County Search Warrant was obtained. Overall,

   the searches of the above-mentioned premises yielded

   the following objects, among other items:



           •   A Taurus PT140 .40 caliber semiautomatic

               pistol located in the kitchen of 10803 Manor

               Avenue. The pistol was loaded with a magazine

               and one round in the chamber. According to

               publicly available information, this gun is

               not manufactured in the State of Ohio.

           •   U.S. Currency was located in the front closet

               of 10803 Manor Avenue. An examination of this

               currency revealed that over $2,200 of this

               currency matched serial numbers used in the

               controlled purchases mentioned above.

           •   A digital scale and a pistol magazine

               containing at least 5 rounds of .40 caliber


                                  4
     Case: 1:18-mj-03286-TMP Doc #: 1-1 Filed: 10/11/18 5 of 6. PageID #: 6



                   ammunition located on the third floor of 9813

                   Manor Avenue.


9.      During a post-arrest interview, AYERS made statements

        admitting to selling approximately 1 gram of heroin to

        the driver of the gold Ford truck mentioned in

        paragraph 6.

10.     This affidavit does not contain each and every piece

        of information and/or fact known to Affiant and other

        investigators, but rather only information sufficient

        to establish probable cause to support the requested

        arrest warrant.


10.     A criminal history inquiry revealed that AYERS has

        been issued FBI number 542196TC6.           According to checks

        with the National Crime Information Center, AYERS has

        multiple felony convictions in Cuyahoga County.

                                 CONCLUSION

11.     Based upon the above listed facts and circumstances,

        Your Affiant has probable cause to believe, and does

        believe that, on or about September 20, 27, and

        October 3, 2018, Deonte AYERS did in the Northern

        District of Ohio, Eastern Division, knowingly and

        intentionally distribute a mixture or substance

        containing a detectable amount of heroin, a Schedule I


                                       5
Case: 1:18-mj-03286-TMP Doc #: 1-1 Filed: 10/11/18 6 of 6. PageID #: 7
